Citation Nr: 1033644	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cognitive impairment, 
status post (SP) traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Although the Veteran initially requested a Travel Board hearing, 
in June 2010, he withdrew his request.  See 38 C.F.R. § 20.704 
(2009).


FINDINGS OF FACT

1.  The Veteran sustained a TBI while on active duty.  

2.  Residuals of the in-service TBI, including cognitive 
impairment, currently are demonstrated.  


CONCLUSION OF LAW

Residuals of a TBI, including cognitive impairment, were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.302, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In light of the 
favorable determination below, a discussion of VCAA compliance is 
unnecessary.




Analysis

The Veteran contends that he has cognitive impairment, SP TBI, 
including as a result of TBIs suffered in a 1990 motor vehicle 
accident and a 1991 personal assault in service.  These two 
incidents are well documented in the service treatment records.  
In addition, service connection already is in effect for 
posttraumatic headaches (under a hyphenated diagnostic code for 
TBI residuals), laceration scars of the head and skull, 
mandibular fracture, and PTSD as a result of the TBIs.  

In an April 2009 VA examination, the examiner opined that the 
Veteran's cognitive impairment evidenced at the time of the 
examination was less likely than not a result of the TBI.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

On January 3, 2008, VA published a proposal to amend DC 8045, see 
73 Fed. Reg. 432, and a final rule was published providing 
updated criteria for evaluating residuals of TBI.  See 73 Fed. 
Reg. 54693. This final rule became effective October 23, 2008.  
As the instant claim was received by VA in December 2008, the new 
criteria applies.  The Board will discuss briefly the amended 
criteria for evaluating residuals of TBI as this claim is for 
service connection rather than to evaluate TBI.  

Under the amended regulation, DC 8045 provides for three main 
areas of dysfunction that may result from TBI and have profound 
effects on functioning: cognitive (which is common in varying 
degrees after TBI), emotional/behavioral, and physical.  Each of 
these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain. 
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Cognitive 
impairment is evaluated under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Meniere's disease, even if 
that diagnosis is based on subjective symptoms, rather than under 
the "Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified" table.  This was done for the 
Veteran's post traumatic headaches, laceration scars of the head 
and skull, mandibular fracture, and PTSD.  

The table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not every 
facet has every level of 
severity.  A 100- percent evaluation is assigned for "total" 
impairment.  If no facet is evaluated as "total," the overall 
percentage evaluation assigned is based on the level of the 
highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 
percent; and 3 = 70 percent (the highest level of evaluation for 
any facet.)

The Board has reviewed carefully the evidence of record and finds 
that service connection for cognitive impairment, SP TBI is in 
order.  In this regard, service connection for specific residuals 
was previously granted and separate ratings assigned for each 
residual although only the post traumatic headaches were given a 
hyphenated diagnostic code.    Under the new criteria, the 
Veteran is entitled to service connection for cognitive 
impairment, SP TBI.  Accordingly, service connection for 
cognitive impairment, SP TBI is in order.


ORDER

Entitlement to service connection for cognitive impairment, 
status post TBI is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


